 LORENZ SCHNEIDERCO., INC.181Lorenz Schneider Co., Inc.andIndependent Route-men'sAssociation.Cases 29-CA-2884 and 29-CA-3073January 7, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOty to call and examine witnesses, and to adduce relevantand material evidence. At the close of the hearing, allparties waived oral argument.Briefshave been receivedfrom the General Counsel and the Respondent. On theentire record in this case, and in consideration of the briefs,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOn September 28, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed.DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Administrative Law Judge: On May 23,1972, Independent Routemen's Association, hereinaftercalled the Union, filed a charge with the Regional DirectorforRegion 29 of the National Labor Relations Board,hereinafter called the Board, alleging that Lorenz Schneid-er Co., Inc., hereinafter called Respondent, by various actsand conduct violated Section 8(a)(1), (2) and (4) of theNational Labor Relations Act, as amended. On October13,1972, theUnion filed a second charge againstRespondent, alleging violations of Section 8(a)(1), (3) and(4).On June 25, 1973, the said Regional Director on behalfof the General Counsel of the Board issued a complaint,alleging the Respondent violated Section 8(a)(3) of the Actby purchasing the route of its employee, John Stockton,and by that act and by various other acts and conductviolated Section 8(a)(1) of the Act. By its duly filed answer,Respondent denied the commission of any unfair laborpractices. On the issues thus joined, the matter came on forhearing before me on August 13, 1973. All parties werepresent and represented by counsel and had an opportuni-1The Union having apparently won the election resulting from theBoard's order, a refusal-to-bargain charge has been filed, complaint issuedRespondent is a New York corporation engaged, invarious places in New York, in the sale and distribution offood products. Respondent annually imports goods andmaterial valued in excess of $50,000 directly in interstatecommerce from States of the United States other than theState of New York. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATIONRespondent denies that the Independent Routemen'sAssociation is a labor organization. I take judicial notice ofa Decision of the Board (203 NLRB No. 45) ordering anelectionamong Respondent's employees to determinewhether the Union shall be certified as the representativeof Respondent's employees. In that Decision, the Boardadopted the Decision of the Regional Director, in which afindingwas made that the Union is indeed a labororganization within themeaningof the Act and that theemployees here concerned, the so-called independentroutemen, are employees within the meaning of Section2(3) of the Act. I deem this finding binding on me in theinstant proceeding and I adopt it.iIII.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundUntil 1967, the driver-salesmen or routemen of Respon-dent were represented by Local 802 of the InternationalBrotherhood of Teamsters, Chaueffeurs,WarehousemenandHelpersofAmerica. In 1967, the Respondentattempted to change the status of its routemen toindependent contractors and sold the rights to sell anddeliver the products handled by Respondent to theincumbent employees who wished to buy such routes.Thereafter, Local 802 no longer represented the employees.InMarch 1972, some of the routemen formed Independ-entRoutemen's Association, which thereafter retainedcounsel and commenced the representation proceedingreferred to above. The reaction of Respondent to thisaction on the part of its routemen was to contest the statusof the routemen as employees, contending that they wereindependent contractors within the meaning of the Act. Inthe course of proceedings, some statements were made andactions taken by the Respondent which are alleged by theGeneral Counsel to violate Section 8(a)(1) and (3) of theAct.and answered and the matter is presently before the Board on the motion ofthe General Counsel for summary judgment208 NLRB No. 44 182DECISIONS OF NATIONAL LABORRELATIONS BOARDB.The Purchase of the Route of John StocktonAround the middle of April, John Stockton, one of theroutemen, complained to his supervisors that he feared hewas going to lose the business of a number of chain storeson his route and feared that he would not receive adequaterecompense under his contract for the reduced value of hisroute, in terms of both its intrinsic value2 and its value as asource of income.Stockton's sales manager asked him for a list of thestores that he feared he would lose so that he could check itout and find out if there were any basis for the fears. Atthis time, Stockton informed the sales manager that he hadbeen looking for a buyer for his route for some time andthat he had "had it up to here."The sales manager responded, in effect saying, "If youdon't like it, why don't you sell out." Thereisan issuewhether this statement was made before Stockton'sstatement that he had been looking for a buyer for sometime. I find it unnecessary to determine who first suggestedsellingout. It is clear that Stockton had already at that timebeen looking for a buyer with the intention of selling hisroute.Stockton's complaintswere taken to the vicepresidentof the corporation, Price, who immediatelychecked to find whether there was anyone interested inbuying Stockton's route. According to his testimony, helearned of a delicatessen owner who was interested inbuying a route.Price contacted Stockton and told him that the Companywould buy back his route and that he had a buyer for it.Stockton prepared the necessary papers and Respondentbought the route.Stockton testified that, as he passed the sales manager'soffice immediately after Price told him that he would buythe route, he heard Price say, in effect, that Respondenthad gotten rid of one of the association members. This isvehemently denied by all the members of supervisionwhom Stockton placed at this point concerning which hetestified.Ifind no violation in the above set of circumstances.There is no evidence that Stockton was known byRespondent to be a member of the Union or that he hadengaged in any activities on behalf of the Union.Nevertheless, assuming that Respondent knew of his unionmembership and activities, it is clear that the decision toquit his employment was Stockton's; it was not until afterhe indicated to Respondent that he wanted to leave hisemployment and sell his route that Respondent agreed tobuy it. The subsequent statement attributed to Respon-dent's officers by Stockton adds nothing to the picture.Assuming that Respondent knew of Stockton's unionadvocacy, if such there were, it is not an unfair laborpractice for Respondent to be happy to get rid of a unionadvocate. I find that Stockton's sale of his route was nodifferentthan the normal voluntary quitting of anemployee, and the purchase of the route by Respondent,even though, as General Counsel suggests, such repurchase2The value of the route is computed by the application of a standard,not setforth in evidence, based on the number of stops, or retail storesserviced by the route, and the normal business therein An employee whobuys or sells a route normally pays a figure computed by thisformula Inisunusual, constitutes no unfair labor practice. According-ly, I recommend that this allegation be dismissed.C.The8(a)(1) AllegationsRouteman Otto testified that Assistant Sales ManagerBlumberg stated to him in essence that he was a fool to pay$2,000 to a lawyer to represent the association, that thelawyers never did anything for Frito Lay and would not forthe Association. Blumberg went on to suggest, according toOtto, that, if he were so unhappy in his job, why didn't hego elsewhere. Blumberg denied any conversation regardingthe association with any employee, although he testifiedthat in May he learned from conversation among thedrivers that they had hired a lawyer, who Blumberg knewtobe the lawyer who had represented a competitor'sdrivers, and, indeed, Blumberg even knew that the lawyerwas being paid a $10,000 retainer. Blumberg testified thattalk concerning the Union was commonplace among thedrivers in the salesroom in which he spent most of his time,but that he never entered into any conversation with them.IcreditOtto, but I find nothing in the statements heattributed to Blumberg that, under the circumstancesherein, constitutes interference, restraint or coercion of anyof the employees. Nor do I find that the fact that Blumbergmade such a statement would necessarily convey to theemployees to whom he made the statement the impressionthatRespondent was engaging in surveillance of theirunion activities. These employees openly spoke of theirunion activities in Blumberg's presence; he so testifiedwithout contradiction. Accordingly, I recommend that theallegations that Blumberg's statements were violative bedismissed.Stockton testified that, in the discussion of his grievanceswith members of supervision, Edward Zuba, Respondent'ssalesmanager, told him that neither his lawyer nor theassociation could help him. This is also alleged to be aviolation of Section 8(a)(1). Zuba, as well as Price, who waspresent, denied that this statement was made. In Stockton'saffidavitgiven on June 14, 1972, a month after theoccurrences, no mention is made of such a statement.Asked about this on cross-examination, Stockton testifiedthat he gave the affidavit, which comprises five and onehalf handwritten pages, in 10 minutes and did not think tomention this statement by Zuba. I discredit Stockton; Idon't believe that this statement was made. Accordingly, Irecommend that the complaint be dismissed with regard tothis statement.Before the sale of Stockton's route, he had a conversa-tion with fellow employee William Blatt in which the twoemployees in the presence of members of supervisioncomplained about the conditions on their route, thepossibility of the route losing value because of the loss ofcustomers not attributable to their activities, and thepossible failure of Respondent to recompense them forsuch loss. On May 3, Vice President Price addressed aletter to Blatt, stating:the two instances which appear in the record,the "value" of the routes,which is to saythe amount paid for them,was computed at something inexcess of$22.000 for one,and $19,000 for the other. LORENZ SCHNEIDER CO., INC.183Dear Bill:Ithas come to my attention that you are mostdissatisfied with your distributorship, although I recallhow anxious you were to get it. I understand you areconstantly complaining about it to other men. Youhave done this to the extent that some men have cometo our different personnel and stated that you are a realpain in the neck and annoy them with your bellyachingand complaints.This being the case it seems the only sensible thingfor you to do is come and see me so that we may makearrangements for the sale of your route. It doesn't makesensetohave someone working at something thatmakes them so unhappy, especially when he doesn'thave to.Awaiting your call-The General Counsel appears to complain that this letterconstitutes interference, restraint and coercion of employ-ees in their union activities. There is no question that infactBlatthad expressed his dissatisfaction with hisworking conditions to other employees and in the presenceof supervision. There is no evidence that this expression ofdissatisfaction was in any way tied with the Union or thatthis letter was in any way a reference to the Union. There isno evidence that Blatt was known to be a union adherent. Ido not believe that it is violative for an employer to tell adissatisfied employee that it will assist him in quitting if heso desires; this is no more than I can infer from thelanguage of the letter. I recommend that the complaint bedismissed insofar as this letter is alleged to be violative ofthe Act.Driver Fred Mockel testified that Vice President Pricecame up to him on the loading dock and gave himcongratulations on "winning" $100, going on to say that heheard thatMockel was no longer a member of theassociation. On cross-examination, Mockel testified that hehad sent a check for $100 to the association and had gottenit back because it was made out wrong.Price testified that, in a meeting in his office with Mockeland another employee (who had come in to inquire aboutwhat had taken place at an employee meeting which theyhad not attended on the advice of the Union's lawyer),Mockel said that he got back the check he had sent to theUnion because it was made out wrong and that he feltfortunate and that he would not submit it again. Pricedenied making the statements attributed to him by Mockel.Mockel testified that he did not recall meeting with Price inhis office and making the statement attributed to him byPrice.This is alleged by the General Counsel both asinterrogation and interference with employees and as acreation of the impression of surveillance by Respondent.In the absence of a direct denial by Mockel that he hadtold Price about getting his check back, I credit Price. Thisbeing the case, as I have discussed above, I do not believethat this necessarily conveys any impression in Mockel's oranyone else'smind that Respondent had engaged insurveillance. IfMockel told Price the information thatPrice allegedly congratulated Mockel about, Mockel wouldknow full well where Price got the information and that nosurveillance was involved. Mockel testified that he did notresign from the association and never told anybody that hehad done so. The General Counsel doesnot suggest wherePricemight have gotten such information. If Price wereindeed engaging in surveillance, presumably informationhe got would have been to the contrary of the statementattributed to him.Ibelieve that Mockel's memory is faulty and that he toldPrice about getting back his check to the Union and thathe would not or might not send another check, and I haveno doubt that Price congratulated him at the time.However, I find no interference, restraint or coercion inthis exchange between Mockel and Price, and I recom-mend that the complaint be dismissed insofar as it allegesthis to be a violation.The General Counsel adduced evidence from StephenRothberg that in 1972, after theunionorganization started,the Company asked him to sign a contract for a route forwhich he had exchanged another route in 1970 or 1971.Rothberg admitted he had not signed a contract in the pastbut had been told in 1971 that it was not necessary to signa new contract. There is no evidence that this action by theCompany was attributable in any way to the unionmembership of Rothberg, if indeed he were a member, orthat it was in any way discriminatory or coercive. There isno evidence that any other employee ever had a routewithout having a contract with Respondent.The General Counsel also adduced evidence fromemployee Thomas Judge that in 1972 he was asked byRespondent to get mortgage life insurance to protect theCompany in the event he died before he paid off themortgage he had signed on the route he had purchased.Judge did not know whether the contract he had signedcalled for him to get mortgage insurance but testified that,other than a mention of it in the negotiations to buy hisroute, no one insisted that he have mortgage insuranceimmediately. There are contracts in evidence signed byRothberg in 1972 that contain no reference to mortgageinsurance, however, there is no evidence that identicalcontracts were used in all ,ales or whether the contractsigned by Judge calls for mortgage insurance. Equallythere is no evidence that Respondent knew of Judge'sunion activity, if he engaged in any, or that the request forhim to purchase mortgage insurance was attributablethereto.Ifind that the incidents involving Rothberg and Judgedo not constitute unfair labor practices within the meaningof the Act. They are not specifically alleged in thecomplaint and they appear to have no relationship to theunion activities of either of these men. I recommend thatthese allegations be dismissed.CONCLUSIONIhave concluded that all of the unfair labor practicesalleged in the complaint are unsupported by sufficientevidence on the record as a whole.ORDERAccordingly,Irecommend that the complaint bedismissed in itsentirety.